Citation Nr: 1044530	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left leg 
injury.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as due to exposure to 
Agent Orange in service.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as due to exposure to 
Agent Orange in service.

4.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower legs, to include as due to exposure to 
Agent Orange in service.

5.  Entitlement to service connection for carpal tunnel syndrome 
of the bilateral upper extremities, to include as due to exposure 
to Agent Orange in service.

6.  Entitlement to service connection for organic impotence, to 
include as due to exposure to Agent Orange in service. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2004 from the Regional Office (RO) 
of the Department of Veterans Affairs (VA), in Montgomery, 
Alabama, which denied the claims on appeal.

In September 2008, the Board remanded the case to the RO for 
additional development.  The case has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The competent evidence is against a finding that a left leg 
disorder is related to service, or that an organic disease of the 
nervous system involving the left leg manifested to a compensable 
degree within a year following separation from active duty.

2.  The competent evidence is against a finding that degenerative 
disc disease of the cervical spine is related to service, or that 
arthritis manifested to a compensable degree within a year 
following separation from active duty.

3.  The competent evidence is against a finding that degenerative 
disc disease of the lumbar spine is related to service, or that 
arthritis manifested to a compensable degree within a year 
following separation from active duty.
 
4.  The competent evidence is against a finding that a peripheral 
neuropathy of the lower legs is related to service; or that an 
acute or subacute peripheral neuropathy, or other organic disease 
of the nervous system, manifested to a compensable degree within 
a year following separation from active duty. 

5.  The competent evidence is against a finding that carpal 
tunnel syndrome of the upper extremities is related to service; 
or that another organic disease of the nervous system, manifested 
to a compensable degree within a year following separation from 
active duty. 

6.  The competent evidence is against a finding that organic 
impotence is related to service. 


CONCLUSIONS OF LAW

1.  A left leg disorder was not incurred in or aggravated during 
military service; and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

2.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated during military service; and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5100, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated during military service; and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  Peripheral neuropathy of the bilateral lower legs was not 
incurred in or aggravated during military service; and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

5.  Carpal tunnel syndrome of the bilateral upper extremities was 
not incurred in or aggravated during military service; and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

6.  Organic impotence was not incurred in or aggravated during 
military service; and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the AOJ, even 
if the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must provide notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove the claim.  In any event, the Federal Circuit 
recently vacated the previous decision by the United States Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sept. 4, 2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters sent to the 
Veteran in December 2003, January 2004, August 2004, and October 
2008.  These documents in combination provided notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  By way of these 
letters the RO informed the Veteran of what evidence was required 
to substantiate claims for service connection.  The RO has 
provided adequate notice of how effective dates are assigned.  

The claims were subsequently readjudicated most recently in a 
December 2009 supplemental statement of the case.  To the extent 
the appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  In any event, the claimant 
has never alleged how any content error prevented him from 
meaningfully participating in the adjudication of his claim.  As 
such, he has not established prejudicial error in the content of 
VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009). 

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  VA appropriately examined 
the medical history of the Veteran's claimed disability for 
compensation purposes addressing the claimed disorder relevant to 
the decision below.  Findings from the report of VA examination 
in June 2009 are adequate for the purposes of deciding the claims 
on appeal decided below.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard the Board is 
satisfied as to compliance with the instructions from its 
September 2008 remand during the pendency of the appeal.  The 
Board finds that the RO complied with these instructions.  The 
Board remanded the case to the RO in September 2008, in part for 
the RO to obtain additional evidence including by providing a VA 
examination of the Veteran's claimed disabilities.  Review of the 
record shows that the RO substantially complied with these orders 
on remand.

The Veteran was also notified of the opportunity to present 
testimony before the Board, which he declined in his substantive 
appeal, VA Form 9, filed in February 2005.   

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran claims that he has the following disorders due to 
service: (1) residuals of a left leg injury; (2) degenerative 
disc disease of the cervical spine; (3) degenerative disc disease 
of the lumbar spine; (4) peripheral neuropathy of the bilateral 
lower legs; (5) carpal tunnel syndrome of the bilateral upper 
extremities; and (6) organic impotence.  As reflected in his 
substantive appeal, VA Form 9, the Veteran claims that the 
claimed residuals of a left leg injury was due to a gunshot wound 
in service; and that the other claimed disabilities on appeal 
were due to exposure to Agent Orange in service.

A.  Governing Law and Regulations 

Service connection may be granted for disability resulting from a 
disease contracted or an injury sustained while on active duty in 
the military.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran who served for ninety days on active duty, develops 
arthritis or organic diseases of the nervous system, to a degree 
of 10 percent or more within one year from separation from 
service, service connection may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to herbicide 
agents, including an herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

In addition, on October 13, 2009, in accordance with authority 
provided in 38 U.S.C. § 1116, the Secretary of VA announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemia.

The term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  38 C.F.R. § 3.309(e), Note 2.

To qualify for entitlement to service connection on a presumptive 
basis under 38 C.F.R. § 3.307, the diseases listed at § 3.309(e) 
shall have become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii). 

VA regulations specify that the last date on which a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era is 
not warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); 38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving; however, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In doing 
so, the Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so. Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2010).  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

B.  Factual Background and Analysis

Service treatment records contain no indications of any 
complaints or findings regarding injury or disease associated 
with the claimed disorders on appeal.  There is no medical 
evidence of any gunshot wound or other left leg injury, or 
relevant complaints or findings.  There are no complaints or 
findings regarding injury or disease associated with the cervical 
or lumbar spine; peripheral nerves of the bilateral lower or 
upper extremities; or reproductive system referable to impotence.

A September 1967 ETS (expiration of term of service) examination 
report of history shows that the Veteran reported he had had 
cramps in his legs, and a history of broken bones.  He reported 
that he had not had any neuritis, bone, joint, or other 
deformity, recurrent back pain, or swollen or painful joints. 

The report of a September 1967 ETS examination report shows that 
on examination, evaluation was normal for upper and lower 
extremities, spine and other musculoskeletal system, and 
neurologic examination.  The only identifying marks pertained to 
a tattoo of the left arm and right arm.  The examination report 
contains no findings or diagnosis of any abnormality or injury 
involving any gunshot wound; or abnormality of the left leg, 
cervical or lumbar spine, peripheral nerves of the bilateral 
lower or upper extremities, or reproductive system.

After service, the medical records on file include private and VA 
treatment records dated from 1970 to June 2005 showing treatment 
for various complaints and conditions; and reports of VA 
examinations in March 1985 and June 2009.  Relevant medical 
records are discussed below. 

Private treatment records in December 1970 include the report of 
X-ray examination containing an impression of normal lumbar 
spine.  Private treatment records dated in August 1977 show that 
the Veteran underwent a vasectomy with bilateral vas deferens 
removed.  Subsequent treatment records in September 1977 show no 
findings of any residuals other than the expected zero sperm 
count.  

Private treatment records of hospitalization for a stomach 
condition include a report of a May 1981 examination, which 
contains findings that extremity and neurological evaluation was 
negative. 

Private treatment records from the provider who performed the 
vasectomy in 1977 show that when seen later in February 1982, the 
Veteran was having some problems with impotence for which he was 
given testosterone at that time and again in March 1982.

Private treatment records in July 1984 show that the Veteran was 
seen for complaints of right costovertebral angle area pain when 
he moves and bends.  The Veteran reported that he thought that he 
may have hurt it at work.  After examination the diagnosis was 
lumbosacral strain.

A September 1984 VA treatment record shows that the Veteran 
reported complaints including headaches, and having no energy and 
reduced sex drive.  On evaluation, the diagnoses included reduced 
sex drive secondary to mild depression.

VA treatment records include a March 1985 neurology progress note 
showing that the Veteran presented reporting a history of Agent 
Orange exposure, with complaints of headaches.  After examination 
the provider's impression was that the Veteran had a normal 
neurological examination.

The report of a March 1985 VA examination shows that the Veteran 
reported a number of complaints he associated with Agent Orange 
exposure, including numbness in his hand.  On examination, no 
abnormal neurological findings were made; and genitourinary 
system was normal.  After examination, the report contains a 
diagnosis indicating that except for conditions unrelated to this 
appeal, examination was within normal limits.

Private treatment records in January 1995 show that the Veteran 
was seen for complaints including headaches, for which he 
requested X-ray examination of the neck to evaluate whether the 
neck was causing his headaches.  He also reported complaints of 
hurting in the low back.  The Veteran underwent X-ray examination 
of the cervical and lumbar spines at that time.  The report of 
examination contains impressions, regarding the cervical spine, 
of (1) no fractures, and (2) advanced degenerative disc and joint 
disease change at C5-6; and regarding the lumbar spine, of (1) no 
fractures, and (2) no significant degenerative change for age.

Private treatment records in August 2002 show that on X-ray 
examination of the lumbar spine, the impression was multilevel 
degenerative disc disease with interval progression at L3-4 and 
L5-S1.  Private treatment records in April 2003 show that on X-
ray examination of the cervical spine, the impression was 
moderate degenerative disc disease at C5-6 and C6-7. 

Private treatment records in 2003 show assessments including low 
back pain, muscle spasms, and organic impotence.  Private 
treatment records beginning in September 2003 contain assessments 
including carpal tunnel syndrome (wrist/hand pain or numbness), 
hyperesthesias of the legs, and paresthesias of the arms.  
Private treatment records beginning in October 2003 contain 
assessments including neuritis (inflamed nerve which can cause 
pain, numbness or weakness).

A September 2003 private electrodiagnostic evaluation report 
shows that the Veteran underwent nerve conduction studies/EMG of 
the bilateral upper and lower extremities.  The report contains 
impressions of rule out bilateral carpal tunnel syndrome versus 
polyneuropathy; and rule out left lumbar radiculopathy. 

In a November 2003 letter, Eric R. Beck, M.D., Ph.D., stated that 
the Veteran was a patient under his care; and that the Veteran 
had a polyneuropathy.  Dr. Beck stated that in service the 
Veteran was exposed to Agent Orange, which contains dioxin, which 
is an agent known to cause polyneuropathy.  Dr. Beck noted that 
all other workup had been negative for another cause of the 
polyneuropathy. 

The report of a private neurologic examination in January 2004 
contains an assessment that the neurological examination was 
reasonably normal without any clinical evidence of peripheral 
neuropathy; findings raised a possibility of meralgia 
paresthetica, an entrapment neuropathy of the lateral femoral 
cutaneous nerve of the thigh behind the inguinal ligament.  

The report of a private EMG nerve conduction studies examination 
in February 2004 contains a conclusion that findings were 
indicative of mild axonal loss type of peripheral polyneuropathy 
chiefly involving both lower extremities.

An October 2004 VA neurology clinic note contains an assessment 
of very mild peripheral neuropathy; EMG/NCS shows polyneuropathy 
and possible bilateral carpal tunnel syndrome.  The provider 
noted that the Veteran reported a history of Agent Orange 
exposure.  The provider opined that the etiology of the 
peripheral neuropathy was unclear, however, he could not rule out 
Agent Orange exposure as a possible cause.

The report of a June 2009 VA examination shows that the Veteran 
underwent examination of the claimed disorders subject to this 
appeal.  The Veteran reported a number of complaints regarding 
each of these.  

Regarding the neck, the Veteran reported complaints of having 
started to have gradual onset of neck pain in the 1990s.  He 
denied any accident or trauma at that time, or during service.  
He reported having daily pain.  After examination, the report 
contains a diagnosis of degenerative disc disease of the cervical 
spine.

Regarding the low back, the Veteran reported having low back pain 
in service but he could not remember any specific incident or 
trauma in service.  He reported he started having chronic low 
back pain in the 1990s.  After examination, the report contains a 
diagnosis of degenerative disc disease of the lumbar spine.

Regarding the left lower leg, the Veteran reported that he was 
shot in the leg while in service, and this was treated at that 
time.  The examiner noted that the Veteran stated he was not 
admitted for the gunshot wound and only had one treatment visit 
to assess and treat this.  He reported having left leg pain and 
numbness since that time, and that the leg has been stable since 
then.  The examiner noted on examination that he saw no scar or 
evidence of tissue damage over the left leg at the locations 
where the Veteran indicated he suffered a wound in service.  
After examination, the report contains a diagnosis of left leg 
meralgia paresthetica (lateral femoral cutaneous entrapment).  
The examiner opined that the etiology of this was the compression 
of the nerve over the inguinal ligament. 

Regarding bilateral hand and feet pain and numbness, the Veteran 
reported having these symptoms starting in the 1990s.  He 
reported that he was working at that time building pallets and 
had a lot of prolonged standing and use of the hands.  The 
Veteran reported that he had been found to have a low B12 vitamin 
level by VA Neurology in 2004 or 2005.  The Veteran reported 
complaints of numbness, paresthesias, dysesthesias, and pain 
involving the feet and hands and left thigh.

The examiner noted that nerve conduction studies in September 
2003 showed findings of polyneuropathy diffuse, possible 
superimposed bilateral carpal tunnel syndrome; no left 
lumbosacral radiculopathy; and that EMG/NCS in February 2004 
showed findings of normal sensory NCS of the left sural and sup 
peroneal; motor dysfunction consistent with mild axonal loss and 
diffuse peripheral neuropathy, mostly of the bilateral lower 
extremities.

After examination the report contains a diagnosis of (1) mild 
sensory peripheral neuropathy of the feet and hands, and (2) 
carpal tunnel syndrome.  The examiner opined that the etiology of 
the problem was a B12 deficiency.

Regarding the genitourinary complaints, the Veteran reported that 
his erectile dysfunction started in the 1990s with a gradual 
onset of symptoms with issues with initiating and maintaining 
erections.  He reported that ejaculation was normal.  After 
examination the report contains a diagnosis of erectile 
dysfunction.  The examiner opined that the most likely etiology 
was medication taken.

At the conclusion of the report of a June 2009 VA examination the 
examiner provided the following opinions.  First, that the 
diagnosed cervical spine, lumbar spine, and left leg conditions 
were not caused by or a result of the Veteran's time in service 
to include exposure to Agent Orange.  In this regard, the 
examiner noted that the Veteran's degenerative disc disease of 
the cervical and lumbar spine was a form of arthritis, and that 
this occurs with aging and also due to the physical nature of the 
Veteran's occupations after service.  The examiner also opined 
that there was no connection between Agent Orange and 
degenerative arthritis of the spine; and that there was no 
documented injury of the spine or left leg in service.  Finally, 
the examiner opined that the left leg condition was meralgia 
paresthetica, which was due to compression of the left lateral 
femoral cutaneous nerve and unrelated to the back condition or 
Agent Orange exposure.

The examiner opined that the bilateral feet/hand pain, was a 
chronic mild peripheral neuropathy that was etiologically related 
to low B12 level; and that the carpal tunnel syndrome was due to 
inflammation of the tendon sheath in the bilateral wrists, the 
flexor retinaculum, which was due to over use of the wrists in 
the work he was doing in the 1990s.  In this regard, the examiner 
noted that these symptoms had diminished since the Veteran 
stopped his work.  The examiner opined that the erectile 
dysfunction was due to the Veteran's medications taken for the 
Veteran's headaches and pain.

In conclusion, the examiner noted that the Veteran did not have 
any symptoms of neuropathy, carpal tunnel syndrome or erectile 
dysfunction while in service; and by his own account and per 
records, the Veteran did not have any symptoms until the 1990s 
for these conditions.  The examiner opined that the neuropathy 
was related to the B12 deficiency associated with the gastric 
resection in the 1980s.  The examiner noted that Agent Orange 
exposure was not known to cause low B12, carpal tunnel syndrome 
or erectile dysfunction.

Review of service records indicate that the Veteran served in 
Vietnam for a period of time during that war.  Therefore, the 
Board may apply a legal presumption that a Veteran who served in 
the Republic of Vietnam during the Vietnam Era be presumed to 
have been exposed during such service to an herbicide agent 
(Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).

The presumption of service connection based on service in 
Vietnam, however, only applies to certain specific disorders, and 
the disorders on appeal here are not covered.  38 C.F.R. § 
3.309(e).  Notably in this regard, as reflected in the medical 
evidence above, while the medical record evidence does show 
neurological diagnoses including peripheral neuropathy, there is 
no medical evidence of acute and/or subacute peripheral 
neuropathy.  

That is, there is no medical evidence of a transient peripheral 
neuropathy, which appeared within weeks or months of presumed 
inservice exposure to an herbicide agent, and resolved within two 
years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  
Therefore, the evidence pertaining to the peripheral neuropathy 
claim does not warrant presumptive service connection under 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  

Nevertheless, with respect to any of the claimed disorders 
subject to this decision, the Federal Circuit has determined that 
the regulations governing presumptive service connection for 
Agent Orange exposure do not preclude the Veteran from 
establishing service connection with proof of actual direct 
causation, as discussed below.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

(1) Residuals of a Left Leg Injury

Service treatment records show no complaints, findings, or 
treatment for any injury or disease referable to the claimed 
residuals of a left leg injury.  There is no medical evidence at 
all during or after service showing that the Veteran's left leg 
was injured by a gunshot wound during service.  To that extent, 
though the Veteran is competent to provide lay evidence on this 
matter, the Veteran's assertions of a left leg gunshot wound in 
service are not credible given the absence of any medical record 
evidence of such injury in service.  Therefore the Veteran's 
assertions as to such injury in service are not probative.  

The first treatment shown of any left leg symptomatology, 
ultimately diagnosed as meralgia paresthetica, occurred in the 
2000s, almost four decades following discharge from service.  In 
this regard, the Federal Circuit Court has determined that such a 
lapse of time is an important factor for consideration in 
deciding a service connection claim.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment of 
the claimed condition for many years after service).  

Subsequent VA treatment records show further treatment for the 
left leg condition.  Overall, however, service connection may not 
be established in this case for residuals of a left leg injury 
based on chronicity in service or post-service continuity of 
symptomatology for a disorder seen in service.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

The VA examiner in the June 2009 VA examination opined that the 
etiology of the left leg meralgia paresthetica, was the 
compression of the nerve over the inguinal ligament, and that the 
condition was unrelated to Agent Orange exposure.  In this 
regard, the examiner also found that there was no documented 
injury of the left leg in service.  There are no competent and 
credible opinions to the contrary.

Here, despite the Veteran's assertions of a gunshot wound in 
service, there is simply no evidence in his service treatment 
records that support these assertions.  No other post-service 
treatment records link his left leg meralgia paresthetica to 
military service.  Thus, the Board finds that post-service 
medical records, as a whole, provide very negative evidence 
against the Veteran's claim as they reveal left leg 
symptomatology that began decades after service with no 
connection to service.
 
(2) Degenerative Disc Disease of the Cervical Spine and Lumbar 
Spine

Service treatment records show no complaints, findings, or 
treatment for any injury or disease referable to the claimed 
degenerative disc disease of the cervical spine and lumbar spine.  
The first treatment shown for symptomatology diagnosed as 
lumbosacral strain was in private treatment records in July 1984.  
The Veteran himself at that time stated that he may have hurt 
this at work.  Subsequently, in January 1995 X-rays of the lumbar 
spine showed no fractures or significant degenerative change for 
the Veteran's age.  Not until the 2000s do treatment records show 
degenerative disc disease involving the lumbar spine.  The first 
treatment shown for cervical spine symptoms was in 1995, when the 
Veteran was seen for headaches, and at that time X-ray 
examination of the cervical spine showed advanced degenerative 
disc and joint disease at C5-6.  

The initial treatment for both segments of the spine were not 
until at least 17 years after service for the lumbar spine; and 
28 years for the cervical spine.  Such a lapse of time after 
service is an important factor for consideration in deciding a 
service connection claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Subsequent 
treatment records show further treatment for the cervical and 
lumbar spine conditions.  Overall, however, service connection 
may not be established in this case for degenerative disc disease 
of the cervical spine or of the lumbar spine based on chronicity 
in service or post-service continuity of symptomatology for a 
disorder seen in service.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

The VA examiner in the June 2009 VA examination opined that the 
etiology of the degenerative disc disease of the cervical spine 
and degenerative disc disease of the lumbar spine, was that the 
arthritis of each of these segments of the spine occurred with 
aging and was also due to the physical nature of the Veteran's 
occupations after service.  He also opined that the degenerative 
disc disease of the cervical spine and lumbar spine were 
unrelated to Agent Orange exposure; and that there was no 
documented injury of the spine in service.  There are no 
competent and credible opinions to the contrary.

Here, despite the Veteran's assertions essentially of having 
cervical and lumbar spine symptomatology since service, albeit 
more serious since the 1990s, there is no evidence in his service 
treatment records that support these assertions; and no other 
post-service treatment records link his degenerative disc disease 
of the cervical spine and lumbar spine to military service.  
Thus, the Board finds that post-service medical records, as a 
whole, provide very negative evidence against the Veteran's claim 
as they reveal degenerative disc disease of the cervical spine 
and lumbar spine symptoms that began long after service with no 
connection to service.
  
(3) Peripheral Neuropathy of the Bilateral Lower Legs

Service treatment records show no complaints, findings, or 
treatment for any injury or disease referable to the claimed 
peripheral neuropathy of the bilateral lower legs.  The first 
treatment shown for peripheral nerve symptomatology of the lower 
extremities diagnosed later as peripheral neuropathy of the 
bilateral lower legs was in private treatment records in 2003, 
almost four decades after service.  Such a lapse of time after 
service is an important factor for consideration in deciding a 
service connection claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Subsequent 
treatment records show further treatment for the condition.  
Overall, however, service connection may not be established in 
this case for peripheral neuropathy of the bilateral lower legs 
based on chronicity in service or post-service continuity of 
symptomatology for a disorder seen in service.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Notably, a treating physician, E. R. Beck, M.D., provided a 
letter in November 2003 in which he stated that the Veteran had a 
polyneuropathy; had been exposed to Agent Orange, which contains 
dioxin, an agent known to cause polyneuropathy; and stated that 
all the workup had been negative for another cause of the 
polyneuropathy.  Similarly, an October 2004 VA neurology clinic 
note shows that the provider stated that the etiology of the 
Veteran's peripheral neuropathy was unclear, but he could not 
rule out Agent Orange exposure as a possible cause.  

The Board, however, finds these comments to be ambivalent as to 
providing an opinion on the critical question at hand, and 
therefore to be of limited probative value.  Neither statement 
actually provides an opinion linking any peripheral neuropathy of 
the bilateral lower legs to exposure to Agent Orange.

In contrast, the VA examiner in the June 2009 VA examination 
opined that the etiology of the peripheral neuropathy of the 
bilateral lower legs, was the Veteran's low levels of B12.  In 
this regard, the examiner noted that the Veteran reported that 
the symptoms started only in the 1990s, and that he was working 
at that time building pallets, with much time standing.  The 
examiner also opined that Agent Orange exposure was not known to 
cause low levels of B12.

Here, despite the Veteran's assertions that peripheral neuropathy 
of the bilateral lower legs was related to exposure to Agent 
Orange in service, the preponderance of the medical evidence is 
against that finding.  Thus, the Board finds that post-service 
medical records, as a whole, provide very negative evidence 
against the Veteran's claim as they reveal peripheral neuropathy 
of the bilateral lower legs symptoms that began decades after 
service, and the preponderance of the evidence is against a 
finding of an etiological connection to service.

(4) Carpal Tunnel Syndrome of the Bilateral Upper Extremities

Service treatment records show no complaints, findings, or 
treatment for any injury or disease referable to the claimed 
carpal tunnel syndrome of the bilateral upper extremities.  The 
first complaints of numbness in the hands was during a March 1985 
VA examination; however, on examination at that time, no abnormal 
findings were made.  This was about 18 years after service.

The first treatment shown for carpal tunnel syndrome symptoms of 
the bilateral upper extremities-ultimately diagnosed as mild 
sensory peripheral neuropathy of the hands, and carpal tunnel 
syndrome-was in private treatment records in 2003, almost four 
decades after service.  Such a lapse of time after service is an 
important factor for consideration in deciding a service 
connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Subsequent treatment records show further treatment for the 
bilateral hands condition.  Overall, however, service connection 
may not be established in this case for carpal tunnel syndrome of 
the bilateral upper extremities based on chronicity in service or 
post-service continuity of symptomatology for a disorder seen in 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 495 (1997). 

The VA examiner in the June 2009 VA examination opined that the 
etiology of the bilateral upper extremities disorder of the 
hands, was the Veteran's low levels of B12, regarding the mild 
sensory peripheral neuropathy of the hands; and inflammation of 
the tendon sheath in the bilateral wrists, due to over use of the 
wrists in the Veteran's job during the 1990s, regarding the 
carpal tunnel syndrome.  The examiner noted in this regard, that 
the symptoms diminished after the Veteran stopped that work.  The 
examiner also opined that Agent Orange exposure was not known to 
cause carpal tunnel syndrome.  There are no competent and 
credible opinions to the contrary.
 
Here, despite the Veteran's assertions that carpal tunnel 
syndrome of the bilateral upper extremities was related to 
exposure to Agent Orange in service, the preponderance of the 
medical evidence is against that finding.  Thus, the Board finds 
that post-service medical records, as a whole, provide very 
negative evidence against the Veteran's claim as they reveal that 
the bilateral hand symptoms of carpal tunnel syndrome began a 
number of years after service, and the preponderance of the 
evidence is against a finding of an etiological connection to 
service.




(5) Organic Impotence

Organic impotence is defined as impotence caused by some physical 
disorder that affects the sexual apparatus, usually classified as 
either vasculogenic, neurogenic, or endocrinologic.  It is 
sometimes caused by accidental or iatrogenic trauma or it may 
occur as a side effect of certain drugs.  See Dorland's 
Illustrated Medical Dictionary 937 (31st ed. 2007). 

Service treatment records show no complaints, findings, or 
treatment for any injury or disease referable to the claimed 
organic impotence.  The first treatment shown of any impotence 
symptoms occurred in the February 1982.  At that time the Veteran 
was treated by the same provider who performed a vasectomy in 
August 1977.  He was given testosterone at that time and again in 
March 1982.  

That initial treatment for impotence symptoms in February 1982 
was about 15 years after service.  Such a lapse of time is an 
important factor for consideration in deciding a service 
connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Subsequent VA treatment 
records show further treatment for the organic impotence 
condition.  Overall, however, service connection may not be 
established in this case for organic impotence based on 
chronicity in service or post-service continuity of 
symptomatology for a disorder seen in service.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

During treatment by a VA treatment provider in September 1984 for 
complaints of reduced sex drive, the diagnosis was that the 
Veteran had reduced sex drive secondary to mild depression. 

The VA examiner in the June 2009 VA examination opined that the 
etiology of the organic impotence, was most likely medication the 
Veteran was taking for headaches and pain.  The examiner also 
opined that Agent Orange exposure was not known to cause erectile 
dysfunction.

Here, despite the Veteran's assertions that he has organic 
impotence due to exposure to Agent Orange in service, the 
preponderance of the medical evidence is against that finding.  
Thus, the Board finds that post-service medical records, as a 
whole, provide very negative evidence against the Veteran's claim 
as they reveal that the symptoms of organic impotence began about 
15 years after service, and the preponderance of the evidence is 
against a finding of an etiological connection to service.

C. Conclusions

Regarding each of the claimed disabilities on appeal, while the 
Veteran has provided lay evidence of an etiological link to 
service, VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, but 
not the determination of an issue involving a question of medical 
expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); but see Jandreau v. Nicholson, 492 F.3d1372, 
1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) lay 
person is reporting a contemporaneous medical diagnosis; or (3) 
lay testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  As the Veteran is not shown to be a 
medical expert, his opinion in these matters is of little 
probative value.

While the Veteran's contentions have been considered carefully, 
these contentions are outweighed by the medical evidence of 
record, which does not demonstrate that any of the claimed 
disabilities on appeal is attributable to active service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of 


itself, render the lay testimony incredible).  See also Jandreau, 
supra (noting that lay evidence can be competent to establish a 
diagnosis when . . . a layperson is competent to identify the 
medical condition).  The negative evidence of record is of 
greater probative value than the Veteran's statements in support 
of each of his claims on appeal.

Further, there is no evidence of arthritis, or acute or subacute 
peripheral neuropathy, to a compensable degree within one year of 
service separation; this precludes granting service connection 
for any claimed arthritis, or acute or subacute peripheral 
neuropathy on the basis of pertinent presumptive regulations.  38 
C.F.R. §§ 3.307, 3.309.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claims for 
service connection for (1) residuals of a left leg injury; (2) 
degenerative disc disease of the cervical spine; (3) degenerative 
disc disease of the lumbar spine; (4) peripheral neuropathy of 
the bilateral lower legs; (5) carpal tunnel syndrome of the 
bilateral upper extremities; and (6) organic impotence.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
these claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for residuals of a left leg injury is denied.

Service connection for degenerative disc disease of the cervical 
spine is denied. 

Service connection for degenerative disc disease of the lumbar 
spine is denied. 

Service connection for peripheral neuropathy of the bilateral 
lower legs is denied. 

Service connection for carpal tunnel syndrome of the bilateral 
upper extremities is denied. 

Service connection for organic impotence is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


